Name: Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  research and intellectual property;  health
 Date Published: nan

 Avis juridique important|32004R0021Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC Official Journal L 005 , 09/01/2004 P. 0008 - 0017Council Regulation (EC) No 21/2004of 17 December 2003establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EECTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the European Economic and Social Committee(2),Whereas:(1) Pursuant to Article 3(1)(c) of Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(3), animals for intra-Community trade have to be identified in accordance with the requirements of Community rules and be registered in such a way that the original or transit holding, centre or organisation can be traced. Those identification and registration systems had to be extended to the movements of animals within the territory of each Member State by 1 January 1993.(2) Article 14 of Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(4) states that the identification and registration provided for in Article 3(1)(c) of Directive 90/425/EEC must, except in the case of animals for slaughter and registered equidae, be carried out after the veterinary checks have been made.(3) Rules concerning the identification and the registration of ovine and caprine animals in particular have been laid down in Directive 92/102/EEC(5). In respect of ovine and caprine animals, experience, and in particular the foot-and-mouth disease crisis, has shown that the implementation of Directive 92/102/EEC has not been satisfactory and is in need of improvement. It is therefore necessary to lay down more stringent and specific rules, as has already been done for bovine animals with Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals(6).(4) It follows from the structure of Community legislation, and in particular from Regulation (EC) No 1760/2000, that the concepts of keeper and holding as generally used do not refer to veterinary practices or clinics. The scope of those concepts should be defined more explicitly so as to render the legislation more readable.(5) Directive 92/102/EEC should therefore be amended so that it states clearly that bovine animals are already excluded from its scope and, likewise, to exclude ovine and caprine animals.(6) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(7) should also be amended in order to update the references therein to the provisions in Community legislation regarding the identification of the animal species concerned.(7) In 1998 the Commission launched a large-scale project on the electronic identification of animals (IDEA), and its final report was completed on 30 April 2002. That project demonstrated that a substantial improvement in ovine and caprine animal identification systems could be achieved by using electronic identifiers for those animals, provided that certain conditions concerning the accompanying measures were fulfilled.(8) The technology for the electronic identification of ovine and caprine animals has been developed to the stage where it can be applied. Pending development of the implementing measures required for the proper introduction of the system of electronic identification Community-wide, an efficient identification and registration system, enabling future developments in the field of implementation of electronic identification on a Community-wide scale to be taken into account, should permit the individual identification of animals and their holding of birth.(9) To take into account future developments in the field of electronic identification of ovine and caprine animals, and in particular the experience gained in the implementation thereof, the Commission should submit to the Council a report concerning the possible application of the electronic identification system on a Community-wide scale, together with the necessary proposals.(10) The Commission, in particular in the light of the proceedings conducted by its Joint Research Centre, should also provide detailed technical guidelines, definitions and procedures for the technical characteristics of identifiers and readers, test procedures, acceptance criteria and the certification model for approved test laboratories, the procurement of appropriate identifiers and readers, the application of identifiers, their reading and recovery, the codification of identifiers, a common glossary, a data dictionary and communication standards.(11) In Member States with a relatively small ovine or caprine animal population, the introduction of an electronic identification system may well not be justified; it is therefore advisable to allow such Member States to make the system optional. Provision should also be made for a rapid procedure to adjust the demographic thresholds below which electronic identification may be made optional.(12) In order to permit movements of ovine and caprine animals to be traced, animals should be identified properly and all their movements should be traceable.(13) It is necessary for keepers of animals to maintain up-to-date information on the animals on their holdings. The minimum information required should be determined on a Community basis.(14) Each Member State should establish a central register compromising an up-to-date list of all keepers of animals covered by this Regulation who are engaged in this activity in its territory, and containing minimum information laid down on a Community basis.(15) For the purposes of rapid and accurate tracing of animals, each Member State should create a computer database which will record all holdings in its territory and the movements of the animals.(16) The nature of the means of identification should be determined on a Community basis.(17) Persons involved in trade in animals should keep records of their transactions, and the competent authority should have access to those records on request.(18) In order to ensure that this Regulation is correctly applied, it is necessary to provide for a rapid and efficient exchange of information between Member States on means of identification and related documents. Community provisions relating thereto were adopted by Council Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters(8) and by Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters(9).(19) With a view to guaranteeing the reliability of the arrangements provided for in this Regulation, it is necessary that Member States implement suitable and adequate control measures, without prejudice to Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities' financial interests(10).(20) In order to take into account the system established by this Regulation for the granting of certain aids under Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers(11), that Regulation should be amended accordingly.(21) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(12),HAS ADOPTED THIS REGULATION:Article 11. Each Member State shall establish a system for the identification and registration of ovine and caprine animals in accordance with the provisions of this Regulation.2. This Regulation shall apply without prejudice to Community rules which may be established for disease eradication or control purposes, and without prejudice to Directive 91/496/EEC and Regulation (EC) No 1782/2003.Article 2For the purpose of this Regulation:(a) "animal" shall mean any animal of the ovine or caprine species;(b) "holding" shall mean any establishment, any structure, or in the case of free-range farming, any environment, in which animals are held, reared or handled on a permanent or temporary basis, except veterinary practices or clinics;(c) "keeper" shall mean any natural or legal person with responsibility for animals, even temporarily, except veterinary practices or clinics;(d) "competent authority" shall mean the central authority or authorities of a Member State responsible for, or entrusted with, carrying out veterinary checks and implementing this Regulation, or, in the case of monitoring for premiums, the authority entrusted with implementing Regulation (EC) No 1782/2003;(e) "intra-Community trade" shall mean trade as defined in Article 2(6) of Directive 91/68/EEC(13).Article 31. The system for the identification and registration of animals shall comprise the following elements:(a) means of identification to identify each animal;(b) up-to-date registers kept on each holding;(c) movement documents;(d) a central register or a computer database.2. The Commission and the competent authority of the Member State concerned shall have access to all information covered by this Regulation. The Member States and the Commission shall take the measures necessary to ensure access to that information for all parties having an interest, including consumers' organisations recognised by the Member State, provided that the data protection and confidentiality requirements prescribed by national law are complied with.Article 41. All animals on a holding born after 9 July 2005 shall be identified in accordance with paragraph 2 within a period to be determined by the Member State as from the birth of the animal and in any case before the animal leaves the holding on which it was born. That period shall not be longer than six months.By way of derogation Member States may extend the period, which may not, however, exceed nine months, for animals kept in extensive or free-range farming conditions. Member States concerned shall inform the Commission of the derogation granted. If necessary, implementing rules may be laid down in accordance with the procedure referred to in Article 13(2).2. (a) Animals shall be identified by a first means of identification which complies with the requirements of Section A.1 to A.3 of the Annex, and,(b) by a second means of identification approved by the competent authority and conforming to the technical characteristics listed in Section A.4 of the Annex.(c) However, until the date referred to in Article 9(3), the second means of identification may be replaced by the system set out in Section A.5 of the Annex, except in the case of animals involved in intra-Community trade.(d) Member States which introduce the system referred to in (c) shall apply to the Commission to have it approved under the procedure provided for in Article 13(2). For this purpose the Commission shall examine documentation submitted by Member States and shall conduct the audits necessary to evaluate the system. When those audits have been completed the Commission shall, within 90 days of receipt of the request for approval, submit to the Standing Committee on the Food Chain and Animal Health a report together with a draft of appropriate measures.3. However for animals intended for slaughter before the age of 12 months and intended neither for intra-Community trade nor for export to third countries, the identification method described in Section A.7 of the Annex may be authorised by the competent authority as an alternative to the means of identification mentioned in paragraph 2.4. Any animal imported from a third country, which has undergone after 9 July 2005 the checks laid down by Directive 91/496/EEC and which remains within the territory of the Community shall be identified, in accordance with paragraph 2, at the holding of destination where livestock farming is carried out within a period, to be determined by the Member State, of no more than 14 days from undergoing those checks and, in any event, before leaving the holding.The original identification established by the third country shall be recorded in the holding register provided for in Article 5 together with the identification code allocated to it by the Member State of destination.However, the identification provided for in paragraph 1 is not necessary for an animal intended for slaughter if the animal is transported directly from the veterinary border inspection post to a slaughterhouse situated in the Member State where the checks referred to in the first subparagraph are carried out and the animal is slaughtered within five working days of undergoing those checks.5. Any animal originating in another Member State shall retain its original identification.6. No means of identification may be removed or replaced without the permission of the competent authority. Where a means of identification has become illegible or has been lost, a replacement bearing the same code shall be applied as soon as possible in accordance with this Article. In addition to the code and distinct from it, the replacement may bear a mark with the version number of the replacement.However, the competent authority may, under its control, allow the replacement means of identification to bear a different code, provided that the objective of traceability is not compromised, in particular in the case of animals identified in accordance with paragraph 3.7. The means of identification shall be allocated to the holding, distributed and applied to the animals in a manner determined by the competent authority.8. Member States shall communicate to each other and to the Commission the model of the means and the method of identification used in their territory.9. Until the date referred to in Article 9(3), Member States which have introduced electronic identification on a voluntary basis in accordance with the provisions of Section A.4 and A.6 of the Annex shall ensure that the individual electronic identification number and the characteristics of the means used are mentioned in the relevant certificate pursuant to Directive 91/68/EEC accompanying animals involved in intra-Community trade.Article 51. Each keeper of animals, with the exception of the transporter, shall keep an up-to-date register containing at least the information listed in Section B of the Annex.2. Member States may require keepers to enter further information in the register referred to in paragraph 1, in addition to that listed in Section B of the Annex.3. The register shall be in a format approved by the competent authority, kept in manual or computerised form, and be available at all times on the holding and to the competent authority, upon request, for a minimum period to be determined by the competent authority but which may not be less than three years.4. By way of derogation from paragraph 1, the register of information required by Section B of the Annex shall be optional in any Member State where a centralised computer database which already contains this information is operational.5. Each keeper shall supply the competent authority, upon request, with all information concerning the origin, identification and, where appropriate, the destination of animals which the keeper has owned, kept, transported, marketed or slaughtered in the last three years.6. Member States shall communicate to each other and to the Commission the model of the holding register used in their territory, and, where applicable the derogation granted from the provisions of paragraph 1.Article 61. As from 9 July 2005 whenever an animal is moved within the national territory between two separate holdings, it shall be accompanied by a movement document based on a model drawn up by the competent authority, containing at least the minimum information listed in Section C of the Annex, and completed by the keeper if the competent authority has not already done this.2. Member States may enter further information, in addition to that contained in Section C of the Annex, on the movement document referred to in paragraph 1, or require that such information be entered.3. The keeper at the holding of destination shall keep the movement document for a minimum period to be determined by the competent authority but which may not be less than three years. On request, he shall supply the competent authority with a copy thereof.4. By way of derogation from paragraph 1, the movement document shall be optional in any Member State where a centralised computer database containing at least the information required by Section C of the Annex, except for the keeper's signature, is operational.5. Member States shall communicate to each other and to the Commission the model of the movement document used in their territory, and, where applicable, the derogation referred to in paragraph 4.Article 71. Member States shall ensure that the competent authority has a central register of all the holdings relating to keepers of animals in their territory except transporters.2. The register shall include the identification code of the holding or, if authorised by the competent authority, that of the keeper, other than transporter, the occupation of the keeper, the type of production (meat or milk) and the species kept. If the keeper keeps animals permanently, he shall make an inventory of the animals kept at regular intervals fixed by the competent authority of the Member State and in any case at least annually.3. A holding shall remain on the central register until three consecutive years have elapsed with no animals on the holding. With effect from 9 July 2005 the register shall be included in the computer database referred to in Article 8(1).Article 81. As from 9 July 2005 the competent authority of each Member State shall set up a computer database in accordance with Section D.1 of the Annex.2. Each keeper of animals, with the exception of the transporter, shall, within a period of 30 days as regards information relating to the keeper or the holding and within a period of seven days as regards information relating to movements of animals, provide the competent authority with:(a) the information for entry in the central register and the outcome of the inventory, mentioned in Article 7(2), and the information required for the setting up of the database referred to in paragraph 1;(b) in Member States applying the derogation referred to in Article 6(4), each time an animal is moved, the details of the movement, as set out in the movement document referred to in Article 6.3. The competent authority of each Member State may, if it so wishes, set up a computer database containing at least the information listed in Section D.2 of the Annex.4. Member States may enter in the computer database referred to in paragraphs 1 and 3 further information in addition to that listed in Sections D.1 and D.2 of the Annex.5. As from 1 January 2008, the database referred to in paragraph 3 shall be obligatory.Article 91. Guidelines and procedures for the implementation of electronic identification shall be adopted in accordance with the procedure referred to in Article 13(2).2. The decisions referred to in paragraph 1 shall be adopted in order to improve implementation of general electronic identification.3. As from 1 January 2008, electronic identification according to the guidelines referred to in paragraph 1, and in accordance with the relevant provisions of Section A of the Annex, shall be obligatory for all animals.However, Member States in which the total number of ovine and caprine animals is 600000 or less, may make such electronic identification optional for animals not involved in intra-Community trade.Member States in which the total number of caprine animals is 160000 or less may also make such electronic identification optional for caprine animals not involved in intra-Community trade.4. The Commission shall submit to the Council by 30 June 2006 a report on the implementation of the electronic identification system, accompanied by appropriate proposals, on which the Council shall vote by qualified majority, confirming or amending, if necessary, the date mentioned in paragraph 3 and updating, if necessary, the technical aspects relating to the implementation of electronic identification.Article 101. Amendments to the Annexes and measures necessary for the implementation of this Regulation shall be adopted in accordance with the procedure referred to in Article 13(2).These measures shall concern in particular:(a) the minimum level of checks to be carried out;(b) the application of administrative penalties;(c) the necessary transitional provisions for the start-up period of the system.2. In accordance with the procedure referred to in Article 13(2), the following data may be updated:(a) the deadlines for providing the information referred to in Article 8(2);(b) the demographic thresholds for livestock referred to in the second and third subparagraphs of Article 9(3).Article 111. Member States shall inform each other and the Commission of the identity of the competent authority responsible for ensuring compliance with this Regulation.2. Member States shall ensure that any person responsible for the identification and registration of animals has received instruction and guidance on the relevant provisions of the Annex, and that appropriate training courses are available.Article 121. Member States shall take all the necessary measures to ensure compliance with the provisions of this Regulation. The checks provided for shall be without prejudice to any checks which the Commission may carry out pursuant to Article 9 of Regulation (EC, Euratom) No 2988/95.2. Member States shall lay down the rules on penalties applicable to infringements of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive.3. Experts from the Commission in conjunction with the competent authorities:(a) shall verify that the Member States are complying with the requirements of this Regulation;(b) if necessary, shall make on-the-spot checks in order to ensure that the checks provided for under paragraph 1 are carried out in accordance with this Regulation.4. A Member State in whose territory an on-the-spot check is made shall provide the experts from the Commission with any assistance they may require in the performance of their tasks.The outcome of the checks made must be discussed with the competent authority of the Member State concerned before a final report is drawn up and circulated.5. When the Commission deems that the outcome of checks so justifies, it shall review the situation within the Standing Committee on the Food Chain and Animal Health, referred to in Article 13(1). It may adopt the necessary decisions in accordance with the procedure referred to in Article 13(2).6. The Commission shall monitor developments in the situation. In the light of such developments and in accordance with the procedure referred to in Article 13(2) it may amend or repeal the decisions referred to in paragraph 5.7. Detailed rules for the application of this Article shall be adopted, where necessary, in accordance with the procedure referred to in Article 13(2).Article 131. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Regulation (EC) No 178/2002 of the European Parliament and of the Council(14).2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period referred to in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 14Regulation (EEC) No 1782/2003 is hereby amended as follows:1. Article 18(2) shall be replaced by the following:"2. In the event of Articles 67, 68, 69, 70 and 71 being applied, the integrated system shall incorporate a system for the identification and registration of animals set up in accordance, on the one hand, with Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals(15) and regarding the labelling of beef and beef products and, on the other hand, with Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals(16).";2. in Article 25(2) the second subparagraph shall be replaced by the following:"These systems, and notably the system for identification and registration of animals set up in accordance with Directive 92/102/EEC, Regulation (EC) No 1760/2000 and Council Regulation (EC) No 21/2004 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EEC) No 1782/2003, shall be compatible, within the meaning of Article 26 of this Regulation, with the integrated system.";3. Article 115(2) shall be replaced by the following:"2. Once Council Regulation (EC) No 21/2004 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EEC) No 1782/2003 becomes applicable, to qualify for the premium an animal shall be identified and registered in accordance with these rules.";4. the following point 8a shall be added to Section A of Annex III:">TABLE>"Article 15Directive 92/102/EEC shall be amended as follows:1. Article 2(a) shall be replaced by the following:"(a) animal shall mean any animal of the species referred to in Directive 64/432/EEC(17) other than bovine animals."2. Article 3(2) shall be replaced by the following:"Member States may be authorised under the procedure laid down in Article 18 of Directive 90/425/EEC to exclude from the list in paragraph 1(a) natural persons who keep one single pig which is intended for their own use or consumption, or to take account of particular circumstances, provided that this animal is subjected to the controls laid down in this Directive before any movement.";3. Article 4 shall be amended as follows:(a) paragraph 1(a) shall be amended as follows:- in the first subparagraph, the words "bovine or" shall be deleted,- in the second subparagraph, the words "of all births, deaths and movements" shall be replaced by "of movements",- the fourth subparagraph shall be deleted;(b) paragraph 1(b) shall be deleted;(c) the first subparagraph of paragraph 3(b) shall be replaced by the following:"any keeper of animals to be moved to or from a market or collection centre provides a document, containing details of the animals in question, to the operator, on the market or in the collection centre, who is a keeper of the animals on a temporary basis.";4. Article 5 shall be amended as follows:(a) paragraph 2 shall be deleted;(b) paragraph 3 shall be amended as follows:- in the first subparagraph, the words "other than bovine animals" shall be deleted,- the second subparagraph shall be replaced by the following text:"Member States may, pending the decision provided for in Article 10 of this Directive and by derogation from the second subparagraph of Article 3(1)(c) of Directive 90/425/EEC, apply their national systems for all movements of animals in their territories. Such systems must enable the holding from which they came and the holding on which they were born to be identified. Member States shall notify the Commission of the systems which they intend to introduce for this purpose, as from 1 July 1993 for pigs. In accordance with the procedure laid down in Article 18 of Directive 90/425/EEC, a Member State may be asked to make amendments to its system where it does not fulfil the aforementioned requirement.",- the fourth subparagraph shall be deleted;(c) paragraph 4 shall be deleted;5. the first and third indents of Article 11(1) shall be deleted.Article 16Article 3(2)(d) of Directive 64/432/EEC shall be replaced by the following text:"(d) be identified in accordance with the provisions of Directive 92/102/EEC, in the case of swine and in accordance with the provisions of Regulation (EC) No 1760/2000 in the case of bovine animals."Article 17This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Articles 14, 15 and 16 shall apply with effect from 9 July 2005.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion delivered on 17 November 2003 (not yet published in the Official Journal).(2) OJ C 208, 3.9.2003, p. 32.(3) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14).(4) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 96/43/EC (OJ L 16, 22.1.1996, p. 3).(5) OJ L 355, 5.12.1992, p. 32. Directive as last amended by the 1994 Act of Accession.(6) OJ L 204, 11.8.2000, p. 1.(7) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Commission Regulation (EC) No 1226/2002 (OJ L 179, 9.7.2002, p. 13).(8) OJ L 82, 22.3.1997, p. 1.(9) OJ L 351, 2.12.1989, p. 34.(10) OJ L 312, 23.12.1995, p. 23.(11) OJ L 270, 21.10.2003, p. 1.(12) OJ L 184, 17.7.1999, p. 23.(13) OJ L 46, 19.2.1991, p. 19.(14) OJ L 31, 1.2.2002, p. 1.(15) OJ L 204, 11.8.2000, p. 1.(16) OJ L 5, 9.1.2004, p. 8.(17) OJ 121, 29.7.1964, p. 1977/64.ANNEXA. Means of identification1. The eartags must be applied in a position where they are easily visible at a distance.2. The eartags and the other means of identification must contain the following characters:- the first characters identify the Member State of the holding where the animal was first identified. For this purpose two-letter or three-digit country codes(1) are to be used in accordance with ISO 3166,- the country code is followed by an individual one of no more than 13 digits.In addition to the information provided for in this paragraph, the competent authorities of the Member States may authorise a bar code and the addition of supplementary information by the keeper, provided that the legibility of the identification number is not affected.3. The first means of identification referred to in Article 4(2)(a) must consist in an eartag approved by the competent authority, applied to one ear, and made of non-degradable material, tamper-proof and easy to read throughout the lifetime of the animal and designed to remain attached to the animal without being harmful to it. The eartag may not be reusable and the inscriptions provided for in point 3 must be non-removable.4. The second means of identification referred to in Article 4(2)(b) may consist in:- an eartag with the same characteristics as described in point 3,or- a tattoo, except for animals involved in intra-Community trade,or- solely in the case of caprine animals, a mark on the pastern,or- an electronic transponder in accordance with the characteristics listed in point 6.5. The system referred to in Article 4(2)(c) requires the identification of the animals both by holding and individually, provides for a replacement procedure where a means of identification has become illegible or has been lost, under the control of the competent authority and without compromising traceability between holdings, the objective being to control epizootic diseases, and allows the animals' movements to be traced within the national territory, with the same objective.6. The electronic identifier must conform to the following technical characteristics:- read-only passive transponders applying HDX- or FDX-B technology, complying with ISO standards 11784 and 11785,- electronic identifiers must be readable by reading devices, complying with ISO standard 11785, capable of reading HDX and FDX-B transponders,- the reading distance for portable readers must be a minimum of 12 cm for eartags and a minimum of 20 cm for ruminal boluses, and, for stationary readers, a minimum of 50 cm for both eartags and ruminal boluses.7. The identification method referred to in Article 4(3) is as follows:- the animals are identified by an eartag approved by the competent authority, applied to one ear,- the eartag must be of non-degradable material, tamper-proof, easy to read and designed to remain attached to the animal without being harmful to it. The eartag may not be re-usable and must bear only non-removable inscriptions,- the eartag must contain at least the two-letter country code and the identification code of the holding of birth.Member States using this method must inform the Commission and Member States in the framework of the Committee referred to in Article 13(1). If animals identified in accordance with this point are kept beyond the age of 12 months or are intended for intra-Community trade or export to third countries, they must be identified in accordance with points 1 to 4.B. Holding registerThe holding register must contain at least the following information:1. From 9 July 2005,- the identification code of the holding,- the address of the holding and the geographical coordinates or equivalent indication of the geographical location of the holding,- the type of production,- the result of the latest inventory referred to in Article 7 and the date on which it was carried out,- the name and address of the keeper,- in the case of animals leaving the holding, the name of the transporter, the registration number of the part of the means of transport carrying the animals, the identification code or the name and address of the holding of destination or, in the case of animals moved to a slaughterhouse, the identification code or name of the slaughterhouse and the date of departure, or a duplicate or a certified copy of the movement document referred to in Article 6,- in the case of animals arriving on the holding, the identification code of the holding from which the animal was transferred and the date of arrival,- information on any replacement of tags or electronic devices.2. From the date set pursuant to Article 9(3), for each animal born after that date, the following up-to-date information:- the identification code of the animal,- the year of birth and date of identification,- the month and the year of death of the animal on the holding,- the race and, if known, the genotype.However, for animals identified in accordance with point 7 of Section A, the information referred to in point 2 of that Section must be provided for each batch of animals having the same identification and must include the number of animals.3. The name and signature of the representative of the competent authority who has checked the register and the date on which the check was carried out.C. Movement document1. The movement document must be completed by the keeper on the basis of a model drawn up by the competent authority; it must contain at least the following information:- the identification code of the holding,- the name and address of the keeper,- the total number of animals moved,- the identification code of the holding of destination or of the next keeper of the animals or, when animals are moved to a slaughterhouse, the identification code or the name and location of the slaughterhouse, or, in the event of transhumance, the place of destination,- the data concerning the means of transport and the transporter, including the transporter's permit number,- the date of departure,- the signature of the keeper.2. With effect from the date set pursuant to Article 9(3), for animals identified in accordance with Section A, points 1 to 6, in addition to the information mentioned in paragraph 1 above, the movement document must contain the individual identification code for each animal.D. Computer database1. The computer database must contain at least the following information for each holding:- the identification code of the holding,- the address of the holding and the geographical coordinates or equivalent indication of the geographical location of the holding,- the name and address and occupation of the keeper,- the species of animals,- the type of production,- the result of the inventory of animals mentioned in Article 7(2), and the date when the inventory was carried out,- a data field reserved for the competent authority in which it may enter animal health information, for example restrictions on movements, status or other relevant information in the context of Community or national programmes.2. In accordance with Article 8, there must be an entry in the database for each separate movement of animals. The entry must comprise at least the following information:- the number of animals being moved,- the identification code of the holding of departure,- the date of departure,- the identification code of the holding of arrival,- the date of arrival.(1)>TABLE>